PER CURIAM.
A jury found defendant guilty of possession of a controlled substance, § 195.202, RSMo 1994. The trial court sentenced him as a persistent offender under § 558.016 to seven years. Defendant appeals that judgment and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 84.16(b) and 30.25(b).